Citation Nr: 1754508	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-00 54 0916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than September 25, 2013 for a grant of a total disability based on an individual unemployability (TDIU).

2.  Entitlement to an initial rating in excess of 30 percent for the period prior to January 6, 2011, and in excess of 70 percent for the period prior to November 25, 2013, for a psychiatric disability, to include post-traumatic stress disorder (PTSD), major depressive disorder, alcohol abuse and cannabis abuse (psychiatric disorder).


REPRESENTATION

Veteran represented by:	David S. Russotto


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2000 to February 2004 and from November 2005 to November 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which granted service connection for PTSD with a major depressive disorder (psychiatric disability).

In January 2011, the Veteran filed a claim for a rating increase for his service-connected psychiatric disability.  Since this request for a rating increase is technically a disagreement with the January 2010 rating decision, and it was filed within one year of the rating decision, the Board finds that the Veteran filed a timely Notice of Disagreement (NOD) to initiate an appeal for an initial higher rating for his service-connected psychiatric disability.  See 38 C.F.R. § 20.201 (2017); see Fenderson v. West, 12 Vet. App. 119, 125 - 126 (1999).

In March 2011, the RO increased the rating disability for the service-connected psychiatric disability to 70 percent disabling, effective January 6, 2011.  

In September 2013, the Veteran filed a VA form 21-8940 Veterans Application for Increased Compensation Based on Unemployability (TDIU application).  The Board, however, notes that the issue of entitlement to a TDIU was not certified for appeal.  Notwithstanding, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a request for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinsheki, 22 Vet. App. 447, 453 - 54 (2009).  In this case, the Veteran and his family have asserted that he is unemployable throughout the entire appellate period.  See e.g. December 2009 VA examination; see also January 2011 Statement from the Veteran's Father, J.C; see, too April 2012 Statement from the Veteran's Wife, C.C.  Therefore, the Board finds that the issue of entitlement to an earlier effective date for a TDIU award has been raised; and has jurisdiction over this issue as part and parcel of the increased rating claim.  Rice, 22 Vet. App. at 453 - 54.

In a September 2014 rating decision, the RO increased the rating evaluation for a psychiatric disability to 100 percent, effective September 25, 2013.  However, in a May 2016 rating decision, the RO made a finding of clear and unmistakable error in the assignment of a 100 percent disability rating for an acquired disability, with an effective date of September 25, 2013.  Accordingly, the RO modified the effective date of the 100 percent disability rating to a later, effective date of May 23, 2014.  Additionally, the RO granted the TDIU claim, with an effective date of September 25, 2013.  Thereafter, in a January 2017 rating decision, the RO, again, modified the effective date for the 100 percent disability rating for a psychiatric disability, but to an earlier effective date of November 25, 2013.  However, since the Veteran is seeking a 100 percent disability rating at an even earlier effective date, and thus, since this grant is not a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues.

The Veteran, though his representative, asserts entitlement to a 100 percent rating disability for his service-connected psychiatric disability for the entire appellate period.  See October 2017 Appellate Brief.  In support of his argument, he relies on a December 2013 private opinion in which a psychologist, C.A.G., PhD (Dr. C.A.G.), opined that the Veteran has displayed the PTSD symptoms at the same intensity since his first diagnosis in December 2009.  In this December 2013 private opinion, Dr. C.A.G., in her review of the Veteran's past psychiatric history, refers to a December 2009 treatment record from the San Diego VA Medical Center (VAMC), which as she indicates, reflects a diagnosis of PTSD, as well as the Veteran's reported PTSD symptoms.  However, this treatment record is not associated with the Veteran's claims file.  Thus, it is apparent that there are outstanding treatment records that provide additional details about the consistency of the severity of the Veteran's PTSD disability.  Accordingly, a remand is required for the RO to obtain all outstanding treatment records from the San Diego VAMC and all associated VA facilities.

Moreover, the Veteran also asserts entitlement to an effective date earlier than September 25, 2013 for a TDIU.  See October 2017 Appellate Brief.  The effective date of an award for a TDIU, which is an award for an increased disability compensation, is the earliest date as of which it is factually ascertainable that an increase in disability occurred, if the claim is received within one year from such date; but otherwise, the effective date of an award of an increased disability compensation is the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2017); see also Hurd v. West, 13 Vet. App. 449, 451 - 452 (2000).  Therefore, as a determination on the issue of entitlement to an increased rating in excess of 30 percent, for the period prior to January 6, 2011, may impact a determination on the earliest date as of which it is factually ascertainable that an increase in the Veteran's disability occurred for his TDIU request, a remand on this issue is also required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private and VA treatment records for the Veteran's psychiatric disabilities, especially all treatment records from the San Diego VAMC and related VA facilities, including and not limited to, a December 17, 2009 VA treatment record diagnosing PTSD; and associate them with the claims file.

2.  After ensuring compliance with this action, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




